DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 5-6, 8, 10, 12, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Addison (US 2633982 A).
Regarding claims 1-2 and 21, Addison teaches a shipping package and pallet means comprising a sofa (L) with a protective bottom tray attached thereto (see Fig. 1), the sofa having a front side, two lateral sides, a back side, a bottom side, and a lower periphery with a peripheral edge portion (Examiner considers the legs of the sofa to be a part of the sofa that constitute a front side, two lateral sides, and a back side), the sofa comprising a wood frame with upholstery thereon, the frame having a lowermost rectangular frame portion defining a bottom frame opening (i.e. between the legs of the sofa), the lowermost rectangular frame portion having a downwardly facing frame surface, upholstery edge portions being secured at the downwardly facing frame surface; the protective bottom tray having a bottom portion (16/24) spanning the bottom side and an upward skirt portion (14) extending around the front side, the lateral sides, and the rear side (Examiner notes that there are skirt portions 14 located at a front, rear, and both sides), the bottom portion having an integrated central dust cover portion that has a separable juncture with a bottom peripheral portion (Examiner notes that 16 is separable from 24), the central dust cover sized to cover the bottom frame opening and to have a frame attachment edge portion, the frame attachment edge portion of the dust cover portion attached onto the downwardly facing frame surface with fasteners whereby the upward skirt portion and the bottom peripheral portion may be removed from the sofa while leaving the central dust cover attached (Col 4 lines 4-33).
Regarding claims 3, 5, 10, and 12, Addison teaches a shipping container wherein the skirt portion and the bottom portion are formed of cardboard (Col 4 lines 34-53).
Regarding claim 6, Addison teaches a shipping container wherein the skirt portion and bottom peripheral portion are formed of a first material and the dust cover portion is formed of a second material.  Examiner notes that Addison teaches that the two components are initially separate of one another; therefore, Examiner considers them to be two different materials.
Regarding claims 8 and 23, Addison teaches a container wherein the separable juncture is defined by an adhesive interface (Col 2 lines 15-17, 25-28, and 51-54).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison in view of Campbell, Jr. (US 6006905 A; hereinafter Campbell).
Regarding claim 4, Addison discloses the claimed invention except for a polymer material.  Campbell teaches a protective bag for shipment and storage of furniture comprising a polymer (Col 1 lines 24-42).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to add a polymer material, or coating, over Addison’s shipping tray in order to further protect the furniture held within, as taught by Campbell.
Allowable Subject Matter
8.	Claims 7 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to teach a protective bottom tray having an upward skirt portion extending around and covering a portion of the front side, the lateral sides, and the rear side of the sofa.
-Examiner notes that the claim does not define exactly what or where the front side, the lateral sides, and the rear side of the sofa are.  Therefore, Examiner considers the legs of the sofa, which are indeed parts of the sofa, to constitute the front side, the lateral sides, and the rear side.  It follows that Addison’s skirt portion (14) extends up from a bottom cover portion to protect and cover those legs of the sofa that define a front side, rear side, and lateral sides.  Examiner suggests amending the independent claims to include the limitations of dependent claims 7 and 22 to place the application in condition for allowance after Final Rejection.  Examiner notes that an amendment other than including Claims 7 and 22 in independent form would require a Request for Reconsideration.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734